Fourth Court of Appeals
                                San Antonio, Texas
                                       May 20, 2019

                                   No. 04-18-00636-CV

                            Margaret Ann STRICKHAUSEN,
                                       Appellant

                                             v.

 PETROHAWK OPERATING COMPANY n/k/a BHP Billiton Petroleum (TxLa) Operating
   Company; Petrohawk Properties, LP n/k/a BHP Billiton Petroleum Properties (N.A.),L.P.;
  Segundo Navarro Drilling, Ltd.; First Rock I, LLC; EF Non-Op, LLC; and CEU Hawkville,
                             LLC nka South Texas Shale, LLC,
                                          Appellees

               From the 218th Judicial District Court, La Salle County, Texas
                            Trial Court No. 14-08-00130-CVL
                        Honorable Russell Wilson, Judge Presiding


                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice

     The panel has considered the Appellees’ Motion for Rehearing, and the motion is
DENIED.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of May, 2019.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court